Citation Nr: 0936748	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-27 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had 22 days of active honorable service, from 
November 18, 1975, to December 10, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania, that denied the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  A hearing before the undersigned 
Veterans Law Judge was held in October 2004.  
This issue was previously before the Board on two occasions.  
In December 2004 the Board remanded it for further 
development.  In an October 2007 decision, the Board denied 
the Veteran's claim.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
The parties filed a Joint Motion for Remand in April 2009.  
The Court issued an Order in May 2009 granting the motion.  

The appeal is REMANDED to the RO.  VA will notify the Veteran 
and his attorney if further action is required.


REMAND

Pursuant to the April 2009 Joint Motion and subsequent Order, 
the Veteran's claim is remanded for additional development.  

The Veteran claims that his claimed acquired psychiatric 
disorder is related to service.  Service records show that 
the Veteran was not recommended for service retention due to 
unsuitability -- character and behavior disorders.  A January 
2003 VA psychiatric division, clinical crisis note shows the 
Veteran was interviewed by a physician's assistant.  During 
the interview the Veteran reported that he was in the 
military but because of his "physical retardation" he was 
unable to perform the "physical part" and claimed to have 
been placed in psychological testing for 10 days and 
thereafter was discharged from the military.  The physician's 
assistant commented that the Veteran "does experience 
chronic anxiety because of his military failures."  
"Primarily because of his 'physical' inabilities."  The 
Board finds that the Veteran should undergo a VA examination 
for the purpose of determining whether the Veteran has a 
current psychiatric disorder that either had its onset during 
service or is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder present.  The claims 
folder, to include a complete copy of this 
REMAND, must be provided to the examiner 
for review prior to the examination, and 
the examination report should note review 
of the claims folder.  

For any psychiatric disorder found, the 
examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that it had 
its clinical onset in service or is 
otherwise related to the Veteran's period 
of service.  The examiner must provide 
specific reasons and bases for any opinion 
rendered and reconcile any opinion with 
the statement by VA physician's assistant 
in January 2003, as noted above. 

2.  Upon completion of the foregoing, the 
RO should readjudicate the Veteran's claim 
of entitlement to service connection for 
an acquired psychiatric disorder based on 
a review of the entire evidentiary record.  
If the benefit sought on appeal remains 
denied, the RO should provide the Veteran 
and his attorney with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



